DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on February 27, 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following:
An area S1 in which the conductive layer is in contact with a bottom surface of the positive electrode and a bottom area S2 of the positive electrode.
A peripheral edge of the conductive layer positioned in a position outside the ring member. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites an area ratio S1/S2 of an area S1 in which the conductive layer is in contact with a bottom surface of the positive electrode to a bottom area S2 of the positive electrode satisfies a relationship of 0.72≤S1/S2 in lines 6-8.  This limitation is not understood as the conductive layer is provided between a bottom portion of the positive electrode can and the positive electrode (lines 3-4), but, there appears to be only one bottom surface or one bottom portion of the positive electrode (see Fig. 1, Figs 2A-2B), and so that a bottom surface of the positive electrode appears to be the same as a bottom area of the positive electrode.  If S1 and S2 are the same surface and area, then the relationship of an area ratio 0.72≤S1/S2 is not understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520)
For claim 1:  Miyashita teaches a non-aqueous electrolyte solution battery comprising a positive electrode 50 (Miyashita in col. 8 lines 34-41) including manganese dioxide and a carbon material (col. 7 lines 41-44, col. 3 lines 8 lines 49-52), a negative electrode including one of lithium and a lithium alloy (col. 15 lines 24-25, see also col. 7 lines 46-50), a non-aqueous electrolyte solution, (col. 8 lines 3-21), and a container (Fig. 1, col. 8 lines 34-44) configured to accommodate the positive electrode, the negative electrode, and the non-aqueous electrolyte solution.  
Miyashita does not explicitly teach in a spectrum that is measured by performing Raman spectroscopic analysis with respect to the positive electrode by using argon laser at a wavelength of 514.5 nm, an average value of peak intensity ratios ID/IG of an intensity ID of a peak appearing in the vicinity of 1330 cm-1 to an intensity IG of a peak appearing in the vicinity of 1580 cm-1 satisfies a relationship of 0.5≤ ID / IG  ≤ 1.3.  However, Miyashita in Fig. 28 discloses a peak appearing in the vicinity of 1330 cm-1 and a peak appearing in the vicinity of 1580 cm-1 as follows:

    PNG
    media_image1.png
    523
    730
    media_image1.png
    Greyscale

Based on this figure, it is estimated that a ratio of the peak appearing in the vicinity of 1330 cm-1 and the peak appearing in the vicinity of 1580 cm-1 as less than one, which teaches or at least suggests the relationship of 0.5≤ ID / IG  ≤ 1.3, since in cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
 	Miyashita does not explicitly teach a mass ratio M2/M1 of a mass M1 of the positive electrode to a mass M2 of the non-aqueous electrolyte solution which satisfies a relationship of 0.22 ≤ M2/M1.  However, Moutsios in the same field of endeavor teaches an amount of a non-aqueous electrolyte as about 25% to about 35% by weight relative to the weight of a positive electrode “cathode slurry”, which itself includes about 60% to about 70% by electrolytic manganese dioxide and about 5% to about 10% by weight carbon. (Moutsios in col. 1 lines 40-48)  By these ranges, the lowest amount of electrolyte the ratio is about 25:75 (25 being the lower endpoint of electrolyte, the balance being cathode mass) and with the highest amount of cathode components is about 20:80 (80 being the sum of manganese dioxide and carbon, the balance being electrolyte mass).   While 20:80 is 0.25 which is outside 0.22 ≤ M2/M1, although the claimed ranges and prior art ranges do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that the amount of electrolyte in the positive electrode in Moutsios is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this extent, Moutsios teaches that the amount of electrolyte affects a uniform slurry consistency. (Moutsios in col. 3 lines 36-38)
	For claim 3:  As to an outer diameter ratio D2/D1 of an outer diameter D2 of the positive electrode when an open circuit voltage is 3.2 V to an outer diameter D1 of the battery satisfies a relationship of 0.8≤D2/D1, it is asserted that optimization of relative diameter ratios within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  The battery of Miyashita is capable of a voltage of about 3 V (Miyashita in col. 13 lines 1-10, Fig. 2, Fig. 3) and determining the optimum outer diameter ratio at the claimed open circuit voltage is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed area ratio S1/S2 and outer diameter ratio D2/D1 are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  From Fig. 1 of Miyashita, it is asserted that the outer diameter of the positive electrode is also less than the outer diameter of the battery.  
 	For claim 4:  Miyashita does not explicitly teach a mass ratio of the manganese dioxide to the carbon material is from 90:10 to 97:3.  However, Moutsios further discloses its positive electrode to have about 60% to about 70% by weight electrolytic manganese dioxide and about 5% to about 10% by weight carbon (Moutsios in col. 1 lines 40-48) which equates to 60:10 to 70:5, which teaches or at least suggests a mass ratio of the manganese dioxide to the carbon material is from 90:10 to 97:3, since in cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	For claims 6-7:  In Miyashita, the positive electrode further includes a binding agent, and the binding agent includes at least a fluorine-based resin such as polytetrafluoroethylene, inter alia. (Miyashita in col. 7 lines 9-12)
 	For claim 8:  Miyashita does not explicitly teach a content of the fluorine-based resin in the positive electrode as greater than or equal to 1.4 mass % and less than 10 mass %.  However, Miyashita discloses the amount of binder as 2 to 30 parts by weight and preferably 5 to 20 parts by weight (Miyashita in col. 7 lines 2-8), which teaches or at least suggests the claimed mass %, since in cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	For claims 10-13:  In Miyashita, the non-aqueous electrolyte solution includes cyclic carbonate and an ether compound (Miyashita in col. 8 lines 3-21) including propylene carbonate and 1,2-dimethoxy ethane, and the non-aqueous electrolyte solution includes lithium perchlorate (col. 7 lines 51-64)  As to a mass ratio of the propylene carbonate to the 1,2-dimethoxy ethane from 1:1 to 3:1 and a content of the lithium perchlorate in the non-aqueous electrolyte solution from 4 mass % to 10 mass %, it is asserted that optimization of the ratio of solvents of the non-aqueous electrolyte solution and the content of the lithium perchlorate within the prior art conditions through routine experimentation is within the purview of the skilled artisan, especially in view of Miyashita specifically disclosing a mixture of at least two kinds of solvents. (Id.)  Determining where the optimum combination of mass ratio or mass % lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed mass ratio and mass content are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
 	For claim 16:  In Miyashita, the battery further comprises a separator includes one of a porous film and a non-woven fabric. (Miyashita in col. 8 lines 44-48)
 	For claims 17-18:  The carbon material includes activated carbon black and natural graphite. (Miyashita in col. 2 lines 17-28, col. 9 lines 13-29)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520), and further in view of Atsumi et al. (JP 2008-103109, machine translation)
The teachings of Miyashita and Moutsios are discussed above.
 	For claim 2:  In Miyashita, the container includes a positive electrode can 10.  Miyashita does not explicitly teach a conductive layer provided between a bottom portion of the positive electrode can and the positive electrode.  However, Atsumi in the same field of endeavor teaches a conductive layer 16 (Atsumi in [0026]), [0056]) in an “L shape” so that the horizontal portion of the L-shape is provided between a bottom portion 19 of a positive electrode can and the positive electrode 15. ([0032])  The skilled artisan would find obvious to modify Miyashita with a conductive layer between a bottom portion of the positive electrode can and the positive electrode.  The motivation for such a modification is to stabilize the electrical contact and reduce large voltage drops. ([0056])
 	Furthermore, as to an area ratio S1/S2 of an area S1 in which the conductive layer is in contact with a bottom surface of the positive electrode to a bottom area S2 of the positive electrode which satisfies a relationship of 0.72≤S1/S2, it is asserted that optimization of the relative area and within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum area ratio lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed area ratio S1/S2 is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
 	For claim 14:  In Miyashita, the container (Miyashita in Fig. 1, col. 8 lines 34-44) includes a positive electrode can 10.  Miyashita does not explicitly teach a ring member including the positive electrode and welded to a bottom portion of the positive electrode can.  However, the conductive layer 16 of Atsumi (Atsumi in [0026]), [0056] “L-shaped positive electrode ring”) is a ring member including the positive electrode and which is welded to a bottom portion of the positive electrode can. ([0015-0016]  The skilled artisan would find obvious to further modify Miyashita with a ring member including the positive electrode and welded to a bottom portion of the positive electrode can  The motivation for such a modification is to improve the current collection effect even if it swells at high temperature. ([0016])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520), and further in view of Wang (b-MnO2 as a cathode material for lithium ion batteries from first principles calculations).
The teachings of Miyashita and Moutsios are discussed above.
 	Miyashita does not explicitly teach the manganese dioxide as β-MnO2.  However, the skilled artisan would find obvious to further modify Miyashita with β-MnO2 in view of its high stability and potential high capacity among all the phases. (Wang, Abstract)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520), and further in view of Nagaura. (US Pat. 4,687,716)
The teachings of Miyashita and Moutsios are discussed above.
Miyashita does not explicitly teach the negative electrode to include a facing surface that faces the positive electrode, and the non-aqueous electrolyte solution battery to further include a powder that is provided on the facing surface and the powder includes a lithium aluminum alloy.  However, Nagaura in the same field of endeavor teaches a lithium aluminum alloy powder 3 that is provided on the facing surface of a negative electrode 5. (Nagaura in col. 3 lines 36-52)  The skilled artisan would find obvious to further modify Miyashita with a lithium aluminum alloy  powder and provided on the facing surface of a negative electrode.  The motivation for such a modification is to hold an organic electrolyte solution in the interstices between the adjoining particles of the powdered material. (col. 3 lines 53-63)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520) and Atsumi et al. (JP 2008-103109), and further in view of Yamada et al. (JP 10-112308, machine translation)	The teachings of Miyashita, Moutsios, and Atsumi are discussed above.
For claim 15:  Miyashita does not explicitly teach a conductive layer provided between the bottom portion of the positive electrode can and the positive electrode.  However, Yamada in the same field of endeavor teaches a conductive layer 8 “metal net” provided between the bottom portion of the positive electrode can and the positive electrode (Yamada in [0020], see Figs. 1-2 of the JPO publication)  The skilled artisan would find obvious to further modify Miyashita with a conductive layer provided between the bottom portion of the positive electrode can and the positive electrode.  The motivation for such a modification is to reduce warpage of the positive electrode. ([0020-0021])  By this modification, a peripheral edge of the conductive layer would be inside the ring member as modified by Atsumi and so that it would be positioned between the bottom portion of the positive electrode can and the ring member.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 5,591,545) in view of Moutsios et al. (US Pat. 6,277,520), and further in view of Luna, Jr. et al. (US 9,253,727)
	The teachings of Miyashita and Moutsios are discussed above.
	Miyashita does not explicitly disclose a communication device.  However, Luna teaches a communication device and which is configured to receive power supply from a non-aqueous electrolyte solution battery. (Luna in col. 1 lines 56-61, col. 8 lines 44-48)  The device comprises a network layer such as an IP with a LoWPAN (Low-Power Wireless Personal Area Network), which teaches or at least suggests a LPWA type communication unit.  The skilled artisan would find obvious to further modify Miyashita with a communication device.  The motivation for such a modification is to provide power to small, inexpensive, networked processing devices at all scales throughout everyday life. (col. 1 lines 56-61)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,443,930 is cited for a positive electrode collector 6. (col. 3 lines 54-61)  US 2014-0377608 is cited for a Raman spectrum of manganese dioxide. ([0022], Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722